PRESENT:   All the Justices

ROBERT BATTEN DUNHAM, JR.

v.   Record No. 120465                        PER CURIAM
                                           November 1, 2012
COMMONWEALTH OF VIRGINIA


               FROM THE COURT OF APPEALS OF VIRGINIA

      We awarded an appeal in this case from the Court of Appeals

of Virginia based on the following assignments of error:

           1.   The Court of Appeals erred in failing to
      find that [a 1998 circuit court] Order was void,
      thereby making the 2010 Order void, where the 1998
      Order impermissibly extended the length of time of
      Dunham’s previously suspended sentence.

           2.   The Court of Appeals erred in finding that
      the trial court had subject matter jurisdiction to
      revoke Dunham’s previously suspended sentence and
      extend the period of suspension, where the period of
      suspension had expired and the 1998 Order extending
      the period of suspension was void.

           3.   The Court of Appeals erred in finding that
      Dunham may not challenge the 1998 Order in this
      appeal, where Dunham’s 2010 probation violation
      conviction is predicated upon the void 1998 Order.


      We have considered the assignments of error, and for the

reasons stated in Dunham v. Commonwealth, 59 Va. App. 634, 721
S.E.2d 824 (2012), we will affirm the judgment of the Court of

Appeals.

                                                       Affirmed.